DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Nov. 23, 2021, the applicants have elected compound GQ-1, GQ-2 in table 2 as species within compounds of formula (E) for further prosecution. The applicants have also amended claim 1.
3. Claims 1-2, 15, 20-26, 29-36, 38 and 44 are pending in the application. Claim 44 is withdrawn from further consideration as being directed to non-elected subject matter.
Oath/Declaration
4. The oath/declaration is not present in the application.

5. The elected species (compound GQ-1, GQ-2) within formula (E) is allowable over the prior art. Therefore, search has been extended to additional species within formula (E).

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating depression, does not reasonably provide enablement for treating all other diseases mentioned in claim 38 including  migraine, neuropathic pain, neurodevelopmental disorders, Alzheimer disease, Schizophrenia, anxiety and attention deficit disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches agonist activity of instant compounds on NMDAR 2A and NMDAR 2B receptors. The specification also teaches efficacy of instant compounds in animal model of depression as shown by Porsolt assay on pages 109-110. Based on these teachings, the instant compounds will have therapeutic utility for treating depression as well as disease conditions where agonists of NMDAR 2A and NMDAR .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huang (Proceed. Of the Nat. Acad. of Sci. of the USA).
Huang discloses spirocyclic compounds. The compound #33 disclosed in figure 5 (see page 6802) by Huang anticipates the instant claims when variable R1 represents H, variable R3 represents CH3 and there is no double bond present in the 7-membered ring (fully saturated) in the instant compounds.
s 1, 20 and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bittermann (Chemistry: A Eur. Journal).
Bittermann discloses spirocyclic compounds. The compounds 12 and 15-17 disclosed in scheme 2 (see page 6317) by Bittermann anticipates the instant claims when variable R1 represents COO-alkyl, CO-alkyl or alkyl, variable R3 represents alkyl substituted with C(O)NR1R2 and there is one double bond present in the 7-membered ring in the instant compounds.
11. Claims 1-2, 15, 20-21, 29-31 and 34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pettersen (Tetrahedron Asymmetry).
Pettersen discloses spirocyclic compounds. The compounds 9a and 9b disclosed in scheme 1 (see page 2076) by Pettersen anticipates the instant claims when variable R1 represents H, variable R3 represents H or CH3 and there is one double bond present in the 7-membered ring in the instant compounds.
12. Claims 1 and 32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kawabata (J. of the Am. Chem. Soc.).
Kawabata discloses spirocyclic compounds. The compound 12 disclosed on page 15395 by Kawabata anticipates the instant claims when variable R1 represents COO-alkyl, variable R3 represents alkyl substituted with phenyl group and there is no double bond present in the 7-membered ring (fully saturated) in the instant compounds.


Allowable Subject Matter
13. Claims 22-26, 33 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                           /CHARANJIT AULAKH/                                           Primary Examiner, Art Unit 1625